DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on March 3, 2022.  The drawings for Figures 16-19, 21-23, 27 and 30 are acceptable.
The replacement drawings for Figures 4, 6-15, 20, 24-25, 28-29 and 31-33 continue to be objected to because they still contain unclear lines, shading and/or text, see for example the requirements of 37 CFR 1.84(l) ‘Character of lines, numbers, and letters’ and 37 CFR 1.84(m) ‘Shading’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
With respect to Applicant’s amendment of claims 1, 8 and 15 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US PGPUB 2016/0285698; hereinafter “Ritter ‘698”) in view of Ritter et al. (US PGPUB 2016/001932; hereinafter “Ritter ‘032”), Alex (US PGPUB 2017/0270036; hereinafter “Alex”), Beringer (US PGPUB 2009/0083643; hereinafter “Beringer”) and Champagne et al. (US Patent 7,653,689; hereinafter “Champagne”).
Claim 1: (Currently Amended)
Ritter ‘698 teaches a system associated with enterprise application integration, comprising:
a formalization platform, including:
a computer processor ([0147] “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” [0148] “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors, both, or any other kind of CPU.”), and
computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the formalization platform to ([0148] “Generally, a CPU will receive instructions and data from a read-only memory (ROM) or a random access memory (RAM) or both. The essential elements of a computer are a CPU for performing or executing instructions and one or more memory devices for storing instructions and data.”):
(i) facilitate definition of Enterprise Integration Patterns ('EIP") using a formal representation and defined execution semantics ([0054] “modeling enterprise integration patterns (EIPs) in the Business Process Model and Notation (BPMN), which is typically considered a ‘de-facto’ standard for modeling business process semantics and their runtime behavior. EIPs can be mapped to BPMN-compatible syntax and defined execution semantics adapted to message processing.” [0059] “Logic Integration Language (LiLa) provides an example data-centric modeling approach and formalization …DATALOG can be used to re-define core EIPs as part of a conventional integration system.” [0061] “the open-source integration system APACHE CAMEL that implements most of the integration semantics in the form of EIPs.” [0062] “The Enterprise Integration Patterns (EIPs) define operations on the header (i.e., payload's meta-data) and body (i.e., message payload) of a message, which are normally implemented in the integration system host language (e.g., JAVA, C#).”), and
an implementation platform that receives information from a correctness platform, to:
(i) translate, by an implementation platform application integration engine, the formal representation generated by the correctness platform ([0111] “The defined LiLa constructs can be combined into complex representations of integration programs that can be executed by integration systems (e.g., open-source integration system APACHE CAMEL). For instance, if APACHE CAMEL is used as the integration system, the LiLa programs can be compiled into message channels in APACHE CAMEL, namely, CAMEL Routes … The example rule-based, graph transformation LiLa compiler toolchain 152 of FIG. 1B can be used to synthesize and compile LiLa programs into executable integration programs by integration systems,” wherein the “APACHE CAMEL” system is the “implementation platform”.), and
(ii) configure, by the implementation platform application integration engine, implementation parameters of the translated formal representation ([0126] “FIG. 9 is an example route graph 900 in EIP-icon notation corresponding to the LDG 400 of FIG. 4 and the LiLa program in Listing 300 of FIG. 3 for the soccer player event scenario. The RG 900 shows the synthesized APACHE CAMEL routes in the EIP-icon notation.” [0128] “The fact source and routing goal nodes can be transformed to components in APACHE CAMEL, passing the configurations that are stored in the node properties. A detected (not @from annotated) fact source gets an additional numOfMsgsToAgg property, which remembers the entering message count of a join router (e.g., a structural/channel n:1 element), and a subsequently added, corresponding aggregator ILP (e.g., a message combining m:1 element) with completionSize=numOfMsgsToAgg.”); and
wherein dynamic, multi-objective optimization strategies, that preserve structural and semantic correctness, are executed in connection with the formal representation ([0012] “A sixth aspect, combinable with any of the previous aspects, further comprising optimizing the logical model graph.” [0013] “Example techniques for declarative, data-centric integration scenario modeling are provided, which allows for automatic optimization of scenarios by combining optimizations from both data management domain and integration control domain (e.g., data partitioning, parallelization, scatter/gather, splitter/gather) … The rule-based techniques allow specifying match/execute conditions that are used to apply optimizations on the graph, such as AST analysis (e.g., unnecessary operations), independent data/operations (e.g., parallelization), and data partitioning.” [0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” Further, [0078] “While projections allow for rather static, structural filtering, the built-in and selection operators can be used to filter more dynamically based on the content.”).

With further regard to Claim 1, Ritter ‘698 does not teach the following, however, Ritter ‘032 teaches:
facilitate definition of Enterprise Integration Patterns (“EIP”) using timed eip-nets ([0070] “The window can specify the scope of the current query. For example, the aggregator in Listing 8 can be configured to support the common time-based (completionTimeout) or a static number of messages based on window (completionSize),” wherein the Applicant’s specification defines “timed eip-nets” as including time-based requirements, see Applicant’s specification [0062]-[0063].);
(ii) execute model checking to find errors in the formal representation ([0032] “the canonical data model is DATALOG.” [0037] “the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0064] “using arbitrary CAMEL-DATALOG predicates to decide whether a message is left in the pipeline or filtered out. For example, by using predicates, it is possible to verify the data structure and to check whether a message contains certain facts.”); and
(iii) simulate, via a simulation engine of the implementation platform, the EIP patterns to provide experimental validation after executing a test simulation for each EIP pattern multiple times, producing multiple test results for each EIP pattern, using a variety of simulated EIP pattern input conditions ([0037] “The consumer is typically used to generate test data for the experimental evaluation of the system. Similarly, the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0089] “For example, an experiment has been conducted by applying logic integration programming to a soccer test-match data set,” wherein the “soccer test-match data set” is simulated data. [0090] “The DATALOG system under test is a Java implementation of the standard naive-recursive DATALOG evaluation (i.e., without stratification) in version 0.0.6. The middleware system is an APACHE CAMEL version 2.12.2 runtime that we extended by our language constructs. The tests are executed on the JDK version 1.7.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 with the EIP pattern testing as taught by Ritter ‘032 in order to “allow for more complex DATALOG processing through the composition of EIPs and efficient evaluation of DATALOG on relational data” (Ritter ‘032 [0011]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032 does not teach the following, however, Alex teaches:
the correctness platform to receive information from the formalization platform and evaluate correctness of the EIP patterns defined via the formalization platform ([0007] “The method comprises selecting, by a regression testing system, a pattern template from one or more pattern templates, wherein each of the one or more pattern templates correspond to one of one or more predefined integration patterns and the selected pattern template is represented as a service pattern template … the regression testing system performs the regression integration testing on the service pattern template for validating the service pattern template based on the information stored in the test repository,” wherein “validating” is equivalent to “evaluating correctness”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032 with the pattern checking as taught by Alex as this “provides a user, the flexibility to generate one or more environment independent pattern templates for performing regression integration testing” (Alex [0067]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032 and Alex does not teach the following, however, Beringer teaches:
each eip-net having a control layer, a data logic layer, and a persistence layer ([0024] “The model of the business process with the different layers can provide a data model for providing information to a user on various channels in various modes.” [0027] “A runtime in a server that provides the model data can create a non-technical, business-only configuration layer on top of the enterprise services architecture and repository (ESA and ESR) of an enterprise.” [0029] “the active business client connects to a backend layer (which is generally secure). The data ‘consumed’ from the backend is data related to work to perform” [0041] “Data model 158 represents the ‘M’ component or layer of the modified MVC implementation. The model provides domain-specific representations of the data. The domain logic that is part of the data provides meaning to the raw data or parameters used to instantiate the object.” [0042] “Previous implementations of MVC architectures included the controller layer (‘C’) at the server, where data was translated to a specific format for a particular user interface.” [0075] “The framework enables a number of different OSGi layers, APIs, and services that are compliant with the model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032 and Alex with the layers as taught by Beringer since “modeling of a business process on multiple different layers enables the use of building block components to model and generate workflows” (Beringer [0024]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032, Alex and Beringer does not teach the following, however, Champagne teaches:
the optimization strategies including a pattern placement optimization and an optimization that reduces interactions (Col. 5 Ln. 29: “The benefits of current systems include massive scalability, network optimization based on distributing content closer to endpoints, and higher fault tolerance through a high degree of redundancy.” Col. 8 Ln. 47: “One embodiment of the content delivery system in accordance with the invention may be used for a wireless device. In this embodiment, the non-facilities based content delivery network with distributed computing utilizes an improved routing schema for the delivery of content. The system may also house data on edge servers local to roaming mobile devices. The system may provide a localized routing scheme for content management whereby the public network is accessed by a gateway function at the local wireless base station. The system may provide a software based Content Delivery Network designed for mobile devices, whereby the client and server functions are separated. The system may also provide a more cost efficient routing schema which bypasses roaming tariff structures and minimizes costs by routing content locally.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex and Beringer with the placement and interaction reduction optimizations as taught by Champagne in order to “improve download speeds, reduce failures and lost packets during download, and significantly avoid costs associated with inter-exchange/roaming agreements” (Champagne Col. 22 Ln. 6).

Claim 4: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the system of claim 1 and Ritter ‘698 further teaches 
wherein at least one timed eip-net is associated with at least one of: (i) an aggregator, (ii) a load balancer, (iii) a splitter, (iv) a content-based router, (v) a content enricher, (vi) a re-sequencer, (vii) a circuit breaker, (viii) a throttler, and (ix) a delayer ([0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” [0057] “The multiple integration patterns (e.g., the File/Polling Consumer 210, Content-based Router pattern 230, Content Filters 232 and 234, Content Enrichers 242 and 244, Message Translators 252 and 254) model a control flow.” [0072] “The antipodal Splitter and Aggregator patterns both have a channel cardinality of 1:1 and create new leaving messages. Therefore, the splitter breaks the entering message into multiple (smaller) messages … and the aggregator combines multiple entering messages to one leaving message”).

Claim 5:
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the system of claim 4 and Alex further teaches wherein at least one erroneous EIP pattern is associated with at least one of: (i) a pattern description to model error, and (ii) a pattern model to implementation error ([0031] “In an embodiment, any failures occurring during the execution of the one or more test cases may be considered as a possible error/issue with the newly generated test environment 103 and/or the new version of the integration pattern 119. Furthermore, the regression testing system 101 may rectify the possible errors/issues associated with the newly generated test environment 103 and/or the new version of the integration pattern 119, thereby making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used.”).

Claim 8: (Currently Amended)
Ritter ‘698 teaches a computer-implemented method associated with enterprise application integration, comprising:
facilitating, by a computer processor of a formalization platform ([0147] “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” [0148] “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors, both, or any other kind of CPU.”), 
definition of Enterprise Integration Patterns ("EIP") using a formal representation and defined execution semantics ([0054] “modeling enterprise integration patterns (EIPs) in the Business Process Model and Notation (BPMN), which is typically considered a ‘de-facto’ standard for modeling business process semantics and their runtime behavior. EIPs can be mapped to BPMN-compatible syntax and defined execution semantics adapted to message processing.” [0059] “Logic Integration Language (LiLa) provides an example data-centric modeling approach and formalization …DATALOG can be used to re-define core EIPs as part of a conventional integration system.” [0061] “the open-source integration system APACHE CAMEL that implements most of the integration semantics in the form of EIPs.” [0062] “The Enterprise Integration Patterns (EIPs) define operations on the header (i.e., payload's meta-data) and body (i.e., message payload) of a message, which are normally implemented in the integration system host language (e.g., JAVA, C#).”), and
translating, by an implementation platform application integration engine, the formal representation generated by a correctness platform ([0111] “The defined LiLa constructs can be combined into complex representations of integration programs that can be executed by integration systems (e.g., open-source integration system APACHE CAMEL). For instance, if APACHE CAMEL is used as the integration system, the LiLa programs can be compiled into message channels in APACHE CAMEL, namely, CAMEL Routes … The example rule-based, graph transformation LiLa compiler toolchain 152 of FIG. 1B can be used to synthesize and compile LiLa programs into executable integration programs by integration systems,” wherein the “APACHE CAMEL” system is the “implementation platform”.), and
configuring, by the implementation platform application integration engine, implementation parameters of the translated formal representation ([0126] “FIG. 9 is an example route graph 900 in EIP-icon notation corresponding to the LDG 400 of FIG. 4 and the LiLa program in Listing 300 of FIG. 3 for the soccer player event scenario. The RG 900 shows the synthesized APACHE CAMEL routes in the EIP-icon notation.” [0128] “The fact source and routing goal nodes can be transformed to components in APACHE CAMEL, passing the configurations that are stored in the node properties. A detected (not @from annotated) fact source gets an additional numOfMsgsToAgg property, which remembers the entering message count of a join router (e.g., a structural/channel n:1 element), and a subsequently added, corresponding aggregator ILP (e.g., a message combining m:1 element) with completionSize=numOfMsgsToAgg.”); and
wherein dynamic, multi-objective optimization strategies, that preserve structural and semantic correctness, are executed in connection with the formal representation ([0012] “A sixth aspect, combinable with any of the previous aspects, further comprising optimizing the logical model graph.” [0013] “Example techniques for declarative, data-centric integration scenario modeling are provided, which allows for automatic optimization of scenarios by combining optimizations from both data management domain and integration control domain (e.g., data partitioning, parallelization, scatter/gather, splitter/gather) … The rule-based techniques allow specifying match/execute conditions that are used to apply optimizations on the graph, such as AST analysis (e.g., unnecessary operations), independent data/operations (e.g., parallelization), and data partitioning.” [0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” Further, [0078] “While projections allow for rather static, structural filtering, the built-in and selection operators can be used to filter more dynamically based on the content.”).

With further regard to Claim 8, Ritter ‘698 does not teach the following, however, Ritter ‘032 teaches:
facilitating definition of Enterprise Integration Patterns (“EIP”) using timed eip-nets ([0070] “The window can specify the scope of the current query. For example, the aggregator in Listing 8 can be configured to support the common time-based (completionTimeout) or a static number of messages based on window (completionSize),” wherein the Applicant’s specification defines “timed eip-nets” as including time-based requirements, see Applicant’s specification [0062]-[0063].);
executing, by the formalization platform, model checking to find errors in the formal representation ([0032] “the canonical data model is DATALOG.” [0037] “the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0064] “using arbitrary CAMEL-DATALOG predicates to decide whether a message is left in the pipeline or filtered out. For example, by using predicates, it is possible to verify the data structure and to check whether a message contains certain facts.”); and
simulating, via a simulation engine of the implementation platform, the EIP patterns to provide experimental validation after executing a test simulation for each EIP pattern multiple times, producing multiple test results for each EIP pattern, using a variety of simulated EIP pattern input conditions ([0037] “The consumer is typically used to generate test data for the experimental evaluation of the system. Similarly, the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0089] “For example, an experiment has been conducted by applying logic integration programming to a soccer test-match data set,” wherein the “soccer test-match data set” is simulated data. [0090] “The DATALOG system under test is a Java implementation of the standard naive-recursive DATALOG evaluation (i.e., without stratification) in version 0.0.6. The middleware system is an APACHE CAMEL version 2.12.2 runtime that we extended by our language constructs. The tests are executed on the JDK version 1.7.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ritter ‘698 with the EIP pattern testing as taught by Ritter ‘032 in order to “allow for more complex DATALOG processing through the composition of EIPs and efficient evaluation of DATALOG on relational data” (Ritter ‘032 [0011]).

With further regard to Claim 8, Ritter ‘698 in view of Ritter ‘032 does not teach the following, however, Alex teaches:
evaluating, by the correctness platform, correctness of the EIP patterns defined via the formalization platform ([0007] “The method comprises selecting, by a regression testing system, a pattern template from one or more pattern templates, wherein each of the one or more pattern templates correspond to one of one or more predefined integration patterns and the selected pattern template is represented as a service pattern template … the regression testing system performs the regression integration testing on the service pattern template for validating the service pattern template based on the information stored in the test repository,” wherein “validating” is equivalent to “evaluating correctness”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ritter ‘698 in view of Ritter ‘032 with the pattern checking as taught by Alex as this “provides a user, the flexibility to generate one or more environment independent pattern templates for performing regression integration testing” (Alex [0067]).

With further regard to Claim 8, Ritter ‘698 in view of Ritter ‘032 and Alex does not teach the following, however, Beringer teaches:
each eip-net having a control layer, a data logic layer, and a persistence layer ([0024] “The model of the business process with the different layers can provide a data model for providing information to a user on various channels in various modes.” [0027] “A runtime in a server that provides the model data can create a non-technical, business-only configuration layer on top of the enterprise services architecture and repository (ESA and ESR) of an enterprise.” [0029] “the active business client connects to a backend layer (which is generally secure). The data ‘consumed’ from the backend is data related to work to perform” [0041] “Data model 158 represents the ‘M’ component or layer of the modified MVC implementation. The model provides domain-specific representations of the data. The domain logic that is part of the data provides meaning to the raw data or parameters used to instantiate the object.” [0042] “Previous implementations of MVC architectures included the controller layer (‘C’) at the server, where data was translated to a specific format for a particular user interface.” [0075] “The framework enables a number of different OSGi layers, APIs, and services that are compliant with the model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ritter ‘698 in view of Ritter ‘032 and Alex with the layers as taught by Beringer since “modeling of a business process on multiple different layers enables the use of building block components to model and generate workflows” (Beringer [0024]).

With further regard to Claim 8, Ritter ‘698 in view of Ritter ‘032, Alex and Beringer does not teach the following, however, Champagne teaches:
the optimization strategies including a pattern placement optimization and an optimization that reduces interactions (Col. 5 Ln. 29: “The benefits of current systems include massive scalability, network optimization based on distributing content closer to endpoints, and higher fault tolerance through a high degree of redundancy.” Col. 8 Ln. 47: “One embodiment of the content delivery system in accordance with the invention may be used for a wireless device. In this embodiment, the non-facilities based content delivery network with distributed computing utilizes an improved routing schema for the delivery of content. The system may also house data on edge servers local to roaming mobile devices. The system may provide a localized routing scheme for content management whereby the public network is accessed by a gateway function at the local wireless base station. The system may provide a software based Content Delivery Network designed for mobile devices, whereby the client and server functions are separated. The system may also provide a more cost efficient routing schema which bypasses roaming tariff structures and minimizes costs by routing content locally.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex and Beringer with the placement and interaction reduction optimizations as taught by Champagne in order to “improve download speeds, reduce failures and lost packets during download, and significantly avoid costs associated with inter-exchange/roaming agreements” (Champagne Col. 22 Ln. 6).
 
Claim 11: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the method of claim 8 and Ritter ‘698 further teaches 
wherein the timed eip-nets are associated with all of: (i) an aggregator, (ii) a load balancer, (iii) a splitter, (iv) a content-based router, (v) a content enricher, (vi) a re-sequencer, (vii) a circuit breaker, (viii) a throttler, and (ix) a delayer ([0013] “automatic optimization of scenarios by combining optimizations from both data management domain and integration control domain (e.g., data partitioning, parallelization, scatter/gather, splitter/gather).” [0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” [0032] “The example data-centric integration modeling techniques can allow resource-efficient processing (e.g., green/energy efficient processing) and improve system performances by optimizing the control-flow and data-flow, reducing redundancy, and enabling parallel processing.” [0057] “The multiple integration patterns (e.g., the File/Polling Consumer 210, Content-based Router pattern 230, Content Filters 232 and 234, Content Enrichers 242 and 244, Message Translators 252 and 254) model a control flow.” [0072] “The antipodal Splitter and Aggregator patterns both have a channel cardinality of 1:1 and create new leaving messages. Therefore, the splitter breaks the entering message into multiple (smaller) messages … and the aggregator combines multiple entering messages to one leaving message”).

Claim 12:
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the method of claim 11 and Alex further teaches wherein at least one erroneous EIP pattern is associated with at least one of: (i) a pattern description to model error, and (ii) a pattern model to implementation error ([0031] “In an embodiment, any failures occurring during the execution of the one or more test cases may be considered as a possible error/issue with the newly generated test environment 103 and/or the new version of the integration pattern 119. Furthermore, the regression testing system 101 may rectify the possible errors/issues associated with the newly generated test environment 103 and/or the new version of the integration pattern 119, thereby making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used.”).

Claim 15: (Currently Amended)
Ritter ‘698 teaches a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method associated with enterprise application integration ([0147] “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” [0148] “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors, both, or any other kind of CPU. Generally, a CPU will receive instructions and data from a read-only memory (ROM) or a random access memory (RAM) or both. The essential elements of a computer are a CPU for performing or executing instructions and one or more memory devices for storing instructions and data.”), the method comprising:
facilitating, by a computer processor of a formalization platform, definition of Enterprise Integration Patterns ("EIP") using a formal representation and defined execution semantics ([0054] “modeling enterprise integration patterns (EIPs) in the Business Process Model and Notation (BPMN), which is typically considered a ‘de-facto’ standard for modeling business process semantics and their runtime behavior. EIPs can be mapped to BPMN-compatible syntax and defined execution semantics adapted to message processing.” [0059] “Logic Integration Language (LiLa) provides an example data-centric modeling approach and formalization …DATALOG can be used to re-define core EIPs as part of a conventional integration system.” [0061] “the open-source integration system APACHE CAMEL that implements most of the integration semantics in the form of EIPs.” [0062] “The Enterprise Integration Patterns (EIPs) define operations on the header (i.e., payload's meta-data) and body (i.e., message payload) of a message, which are normally implemented in the integration system host language (e.g., JAVA, C#).”), and
translating, by an implementation platform application integration engine, the formal representation generated by a correctness platform ([0111] “The defined LiLa constructs can be combined into complex representations of integration programs that can be executed by integration systems (e.g., open-source integration system APACHE CAMEL). For instance, if APACHE CAMEL is used as the integration system, the LiLa programs can be compiled into message channels in APACHE CAMEL, namely, CAMEL Routes … The example rule-based, graph transformation LiLa compiler toolchain 152 of FIG. 1B can be used to synthesize and compile LiLa programs into executable integration programs by integration systems,” wherein the “APACHE CAMEL” system is the “implementation platform”.), and
configuring, by the implementation platform application integration engine, implementation parameters of the translated formal representation ([0126] “FIG. 9 is an example route graph 900 in EIP-icon notation corresponding to the LDG 400 of FIG. 4 and the LiLa program in Listing 300 of FIG. 3 for the soccer player event scenario. The RG 900 shows the synthesized APACHE CAMEL routes in the EIP-icon notation.” [0128] “The fact source and routing goal nodes can be transformed to components in APACHE CAMEL, passing the configurations that are stored in the node properties. A detected (not @from annotated) fact source gets an additional numOfMsgsToAgg property, which remembers the entering message count of a join router (e.g., a structural/channel n:1 element), and a subsequently added, corresponding aggregator ILP (e.g., a message combining m:1 element) with completionSize=numOfMsgsToAgg.”); and
wherein dynamic, multi-objective optimization strategies, that preserve structural and semantic correctness, are executed in connection with the formal representation ([0012] “A sixth aspect, combinable with any of the previous aspects, further comprising optimizing the logical model graph.” [0013] “Example techniques for declarative, data-centric integration scenario modeling are provided, which allows for automatic optimization of scenarios by combining optimizations from both data management domain and integration control domain (e.g., data partitioning, parallelization, scatter/gather, splitter/gather) … The rule-based techniques allow specifying match/execute conditions that are used to apply optimizations on the graph, such as AST analysis (e.g., unnecessary operations), independent data/operations (e.g., parallelization), and data partitioning.” [0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” Further, [0078] “While projections allow for rather static, structural filtering, the built-in and selection operators can be used to filter more dynamically based on the content.”).

With further regard to Claim 15, Ritter ‘698 does not teach the following, however, Ritter ‘032 teaches:
facilitating definition of Enterprise Integration Patterns (“EIP”) using timed eip-nets ([0070] “The window can specify the scope of the current query. For example, the aggregator in Listing 8 can be configured to support the common time-based (completionTimeout) or a static number of messages based on window (completionSize),” wherein the Applicant’s specification defines “timed eip-nets” as including time-based requirements, see Applicant’s specification [0062]-[0063].);
executing, by the formalization platform, model checking to find errors in the formal representation ([0032] “the canonical data model is DATALOG.” [0037] “the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0064] “using arbitrary CAMEL-DATALOG predicates to decide whether a message is left in the pipeline or filtered out. For example, by using predicates, it is possible to verify the data structure and to check whether a message contains certain facts.”); and
simulating, via a simulation engine of the implementation platform, the EIP patterns to provide experimental validation after executing a test simulation for each EIP pattern multiple times, producing multiple test results for each EIP pattern, using a variety of simulated EIP pattern input conditions ([0037] “The consumer is typically used to generate test data for the experimental evaluation of the system. Similarly, the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0089] “For example, an experiment has been conducted by applying logic integration programming to a soccer test-match data set,” wherein the “soccer test-match data set” is simulated data. [0090] “The DATALOG system under test is a Java implementation of the standard naive-recursive DATALOG evaluation (i.e., without stratification) in version 0.0.6. The middleware system is an APACHE CAMEL version 2.12.2 runtime that we extended by our language constructs. The tests are executed on the JDK version 1.7.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Ritter ‘698 with the EIP pattern testing as taught by Ritter ‘032 in order to “allow for more complex DATALOG processing through the composition of EIPs and efficient evaluation of DATALOG on relational data” (Ritter ‘032 [0011]).

With further regard to Claim 15, Ritter ‘698 in view of Ritter ‘032 does not teach the following, however, Alex teaches:
evaluating, by the correctness platform, correctness of the EIP patterns defined via the formalization platform ([0007] “The method comprises selecting, by a regression testing system, a pattern template from one or more pattern templates, wherein each of the one or more pattern templates correspond to one of one or more predefined integration patterns and the selected pattern template is represented as a service pattern template … the regression testing system performs the regression integration testing on the service pattern template for validating the service pattern template based on the information stored in the test repository,” wherein “validating” is equivalent to “evaluating correctness”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Ritter ‘698 in view of Ritter ‘032 with the pattern checking as taught by Alex as this “provides a user, the flexibility to generate one or more environment independent pattern templates for performing regression integration testing” (Alex [0067]).

With further regard to Claim 15, Ritter ‘698 in view of Ritter ‘032 and Alex does not teach the following, however, Beringer teaches:
each eip-net having a control layer, a data logic layer, and a persistence layer ([0024] “The model of the business process with the different layers can provide a data model for providing information to a user on various channels in various modes.” [0027] “A runtime in a server that provides the model data can create a non-technical, business-only configuration layer on top of the enterprise services architecture and repository (ESA and ESR) of an enterprise.” [0029] “the active business client connects to a backend layer (which is generally secure). The data ‘consumed’ from the backend is data related to work to perform” [0041] “Data model 158 represents the ‘M’ component or layer of the modified MVC implementation. The model provides domain-specific representations of the data. The domain logic that is part of the data provides meaning to the raw data or parameters used to instantiate the object.” [0042] “Previous implementations of MVC architectures included the controller layer (‘C’) at the server, where data was translated to a specific format for a particular user interface.” [0075] “The framework enables a number of different OSGi layers, APIs, and services that are compliant with the model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Ritter ‘698 in view of Ritter ‘032 and Alex with the layers as taught by Beringer since “modeling of a business process on multiple different layers enables the use of building block components to model and generate workflows” (Beringer [0024]).

With further regard to Claim 15, Ritter ‘698 in view of Ritter ‘032, Alex and Beringer does not teach the following, however, Champagne teaches:
the optimization strategies including a pattern placement optimization and an optimization that reduces interactions (Col. 5 Ln. 29: “The benefits of current systems include massive scalability, network optimization based on distributing content closer to endpoints, and higher fault tolerance through a high degree of redundancy.” Col. 8 Ln. 47: “One embodiment of the content delivery system in accordance with the invention may be used for a wireless device. In this embodiment, the non-facilities based content delivery network with distributed computing utilizes an improved routing schema for the delivery of content. The system may also house data on edge servers local to roaming mobile devices. The system may provide a localized routing scheme for content management whereby the public network is accessed by a gateway function at the local wireless base station. The system may provide a software based Content Delivery Network designed for mobile devices, whereby the client and server functions are separated. The system may also provide a more cost efficient routing schema which bypasses roaming tariff structures and minimizes costs by routing content locally.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex and Beringer with the placement and interaction reduction optimizations as taught by Champagne in order to “improve download speeds, reduce failures and lost packets during download, and significantly avoid costs associated with inter-exchange/roaming agreements” (Champagne Col. 22 Ln. 6).

Claim 18: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the medium of claim 15 and Ritter ‘698 further teaches wherein at least one timed eip-net is associated with at least one of: (i) an aggregator, (ii) a load balancer, (iii) a splitter, (iv) a content-based router, (v) a content enricher, (vi) a re-sequencer, (vii) a circuit breaker, (viii) a throttler, and (ix) a delayer ([0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” [0057] “The multiple integration patterns (e.g., the File/Polling Consumer 210, Content-based Router pattern 230, Content Filters 232 and 234, Content Enrichers 242 and 244, Message Translators 252 and 254) model a control flow.” [0072] “The antipodal Splitter and Aggregator patterns both have a channel cardinality of 1:1 and create new leaving messages. Therefore, the splitter breaks the entering message into multiple (smaller) messages … and the aggregator combines multiple entering messages to one leaving message”).

Claim 19: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne teaches the medium of claim 18 and Alex further teaches wherein at least one erroneous EIP pattern is associated with both of: (i) a pattern description to model error, and (ii) a pattern model to implementation error ([0031] “In an embodiment, any failures occurring during the execution of the one or more test cases may be considered as a possible error/issue with the newly generated test environment 103 and/or the new version of the integration pattern 119. Furthermore, the regression testing system 101 may rectify the possible errors/issues associated with the newly generated test environment 103 and/or the new version of the integration pattern 119, thereby making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used.”).

Response to Arguments
Applicant's arguments, see Pages 8-9 of the Remarks filed March 3, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 4-5, 8, 11-12, 15 and 18-19 have been fully considered but are moot in view of new grounds of rejection. Particularly with regard to the new added Champagne et al. (US Patent 7,653,689”) reference which has been cited for purposes of teaching the newly amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194